DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egi 2008/0042926 in view of Imaoku US 20120087012 and further in view of Lee US 2016/0252665.
Regarding claim 1, Egi teaches a polarizing plate comprising: a base substrate (fig. 3C 485); a pattern layer(486) provided on the base substrate; and an optical layer (487) provided on the pattern layer, wherein the pattern layer has a first surface comprising a flat surface and a second surface facing the first surface, the second surface comprises a plurality of protrusions comprising a curved surface(shown in fig. 2B), the second surface further has a first plane surface and a second plane surface, and an angle Θ 1  formed between the first plane surface or a surface extended from the first plane surface and the first surface and an angle Θ 2 formed between the second plane surface or a  1 and are Θ 2 are different.  However Imaoku teaches these angles can be adjusted to impart directivity [0011]-[0016].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Egi in view of Imaoku to impart directivity.
Egi does not explicitly teach a polarizer provided on the optical layer however Egi does teach the polarizer can be adjusted (see fig. 7).  Lee teaches similar films where the polarizer (10) can be incorporated  on the optical layer as claimed (see fig. 5) or as in Egi (see fig. 6) as a matter of obvious design choice.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Egi in view of Lee to provide a polarizer provided on the optical layer as a matter of obvious design choice.
Regarding claim 2, Egi teaches the plurality of protrusions comprising the curved surface is-are continuously disposed (see fig. 3C 486).
Regarding claim 3, Egi teaches all of centers of curvature of the curved surface are contained in the pattern layer or comprised in the optical layer (see fig. 2B).
Regarding claim 4, Egi teaches the film of claim 1, wherein a center of curvature of the curved surface is contained in the pattern layer or in the optical layer, and a3 wherein a refractive index of a-the layer comprising a center of curvature has a larger value than a refractive index of the layer which does not comprise the center of curvature [0014].
Regarding claim 5, Egi teaches at least one cross-section that is vertical to the first surface has a curve. (see fig. 3 F and fig. 2B).
Regarding 6, Egi teaches wherein at least one cross-section that is vertical to the first surface is formed of a first straight line, a second straight line, and a curve, the curve is formed by connecting an end of the first straight line and an end of the second straight line, and the cross-section satisfies Equation 1 below, [Equation 1] 0.1P < D < O.4P in Equation 1, P means a distance between a point at which the first straight line or a line extended from the first straight line is in contact with the first surface and a point at which the second straight line or a line extended from the second straight line is in contact with the first surface, and D means a distance between a point at which a normal line drawn 
Regarding claim 9, Egi teaches a display device for displaying an image, comprising: a liquid crystal cell (fig. 7A-7B 562); a first polarizing plate provided at a view side of the liquid crystal cell (564); a second polarizing plate (fig. 14 2607) provided at an opposite side of the view side of the liquid crystal cell; and a backlight unit (2610) provided at an opposite side of a surface facing the liquid crystal cell of the second polarizing plate, wherein the first polarizing plate or the second polarizing plate comprises the film for compensating for the viewing angle claim 1.
Regarding claim 10, Egi teaches the display device of claim 9, wherein the film for compensating for the viewing angle (566) is disposed at a view side of the first polarizing plate (fig. 7A/7B 556/569), and a layer having a smaller refractive index (567) between the optical layer and the pattern layer(566) of the film for compensating for the viewing angle is disposed at the view side (see fig. 7A, 7B). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egi and Imoaku in view of Mi US 7139125.
Regarding claim 11, Egi and , teach all the limitations of claim 11 except the display device of claim 9, wherein the film for compensating for the viewing angle is disposed at an opposite side of a view side of the second polarizing plate, and a layer having a smaller refractive index between the optical layer and the pattern layer of the film for compensating for the viewing angle is disposed at the view side.
Mi teaches a film the film for compensating for the viewing angle is disposed at an opposite side of a view side of the second polarizing plate (fig. 6 72), and a layer having a smaller refractive index .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871